                            Case 20-20146              Doc 19        Filed 12/11/20 Entered 12/11/20 14:43:50                           Desc Main
                                                                       Document     Page 1 of 6
     Fill in this information to identify your case:

      Debtor 1              Melissa                 Ann                    Coleman
                            __________________________________________________________________
                            First Name                 Middle Name           Last Name

      Debtor 2              __________________________________________________________________
      (Spouse, if filing)   First Name                 Middle Name           Last Name


      United States Bankruptcy Court for the : __NORTHERN DISTRICT OF ILLINOIS __
                            20-20146                                                                             Check if this is:
      Case Number ______________________________________________
      (If known)                                                                                                  X An amended filing

                                                                                                                    A supplement showing post-petition
                                                                                                                    chapter 13 income as of the following date:
                                                                                                                    _______________
Official Form 106I
                                                                                                                      MM / DD / YYYY
Schedule I: Your Income                                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If
you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:              Describe Employment


1.       Fill in your employment                                                    Debtor 1                                    Debtor 2 or non-filing spouse
         information

         If you have more than one job,
                                                                                   X Employed                                   Employed
         attach a separate page with              Employment status
         information about additional                                                    Not employed                           Not employed
         employers.

         Include part-time, seasonal, or          Occupation                    Nurse
         self-employed work.

         Occupation may Include student Employers name                          Franciscan Communities
         or homemaker, if it applies.
                                        Employers address                       11500 Theresa Dr.
                                                                                Lemont, IL 60439


                                                  How long employed there       Since 8/1/2020


  Part 2:               Give Details About Monthly Income

         Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing
         spouse unless you are separated.
         If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the


                                                                                                            For Debtor 1      For Debtor 2 or
                                                                                                                              non-filing spouse

 2.        List monthly gross wages, salary and commissions (before all payroll
                                                                                                        $       2,119.89        $             0.00
           deductions). If not paid monthly, calculate what the monthly wage would be.


 3.        Estimate and list monthly overtime pay.                                                      $            0.00       $             0.00


 4.        Calculate gross income. Add line 2 + line 3.                                                 $     2,119.89          $      0.00




Official Form 106I                   Record # 848758                 Schedule I: Your Income                                                         Page 1 of 3
                  Case 20-20146                         Doc 19              Filed 12/11/20 Entered 12/11/20 14:43:50                                 Desc Main
                                                                              Document     Page 2 of 6
Debtor 1    Melissa                 Ann                    Coleman
            __________________________________________________________________                                                                  20-20146
                                                                                                                         Case Number (if known) ______________________________
            First Name                          Middle Name                        Last Name


                                                                                                                     For Debtor 1         For Debtor 2 or
                                                                                                                                          non-filing spouse

      Copy line 4 here . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    4.     $     2,119.89               $    0.00
5. List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                   5a. $             323.27          $             0.00
      5b. Mandatory contributions for retirement plans                                                   5b. $               0.00          $             0.00
      5c. Voluntary contributions for retirement plans                                                   5c. $              53.69          $             0.00
      5d. Required repayments of retirement fund loans                                                   5d.  $               0.00         $             0.00
      5e. Insurance                                                                                      5e. $                0.00         $             0.00
      5f. Domestic support obligations                                                                    5f. $               0.00         $             0.00
      5g. Union dues                                                                                     5g. $                0.00         $             0.00
      5h. Other deductions. Specify: ______________________________                                      5h.   $             0.00          $             0.00
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g +5h.                             6.   $           376.96          $             0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                    7. $         1,742.93            $      0.00
8. List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                                         8a. $               0.00         $              0.00
      8b. Interest and dividends                                                                         8b. $               0.00         $              0.00
      8c. Family support payments that you, a non-filing spouse, or a                                    8c. $               0.00         $              0.00
             dependent regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.
      8d. Unemployment compensation                                                                      8d.   $             0.00         $              0.00
      8e. Social Security                                                                                8e.   $             0.00         $              0.00
      8f.    Other government assistance that you regularly receive                                      8f.   $             0.00         $              0.00
             Include cash assistance and the value (if known) of any non-cash
             assistance that you receive, such as food stamps (benefits under the
             Supplemental Nutrition Assistance Program) or housing subsidies.
             Specify: ____________________________________________
      8g. Pension or retirement income                                                                   8g. $              0.00          $              0.00
      8h. Other monthly income. Specify: __________________________
                                            Tax ($203.00), 2nd job                                       8h. $          1,445.50          $              0.00
                                            ($1,242.50),
9.    Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                               9.   $        1,445.50          $              0.00

10. Calculate monthly income. Add line 7 + line 9.                                                       10.   $      3,188.43       +    $       0.00          =     $ 3,188.43
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11.   State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify: _______________________________________________________________________________                                        11.                             $      0.00
12.   Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies                              12.   $ 3,188.43
13.   Do you expect an increase or decrease within the year after you file this form?
       X No.
            Yes. Explain:



Official Form 106I          Record # 848758                                  Schedule I: Your Income                                                                  Page 2 of 3
                 Case 20-20146            Doc 19          Filed 12/11/20 Entered 12/11/20 14:43:50                  Desc Main
                                                            Document     Page 3 of 6
Debtor 1   Melissa                 Ann                    Coleman
           __________________________________________________________________                                  20-20146
                                                                                        Case Number (if known) ______________________________
           First Name              Middle Name                   Last Name

 Part 3:       Additional Employment Information




                                                   Debtor 1




               Occupation                        Nurse


               Employers name                    Care Advocate

               Employers address                 5793 N Lincoln Ave.
                                                 Chicago, IL 60659


               How long employed there              2 years




Official Form 106I      Record # 848758                       Schedule I: Your Income                                             Page 3 of 3
                             Case 20-20146               Doc 19            Filed 12/11/20 Entered 12/11/20 14:43:50                                  Desc Main
                                                                             Document     Page 4 of 6
     Fill in this information to identify your case:


      Debtor 1              Melissa                 Ann                    Coleman
                            __________________________________________________________________                        Check if this is:
                            First Name                Middle Name                    Last Name                         X An amended filing

      Debtor 2              __________________________________________________________________                           A supplement showing post-petition chapter 13
      (Spouse, if filing)   First Name                Middle Name                    Last Name
                                                                                                                         income as of the following date:
      United States Bankruptcy Court for the : __NORTHERN DISTRICT OF ILLINOIS __                                        _______________
                             20-20146                                                                                    MM / DD / YYYY
      Case Number ______________________________________________
      (If known)
                                                                                                                           A separate filing for Debtor 2 because Debtor 2
Official Form 106J
                                                                                                                           maintains a separate household.
Schedule J: Your Expenses                                                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

  Part 1:               Describe Your Household

 1. Is this a joint case?
      X
          No. Go to line 2.
                 Yes. Does Debtor 2 live in a separate household?
                                 No.
                                 Yes. Debtor 2 must file a separate Schedule J.

 2.        Do you have dependents?                     X     No                                             Dependent's relationship to   Dependent's       Does dependent live
                                                                                                            Debtor 1 or Debtor 2          age               with you?
           Do not list Debtor 1 and                          Yes. Fill out this information for
                                                                                                                                                             X No
           Debtor 2.                                         each dependent..............................
                                                                                                                                                                 Yes
           Do not state the dependents'
           names.                                                                                                                                            X No

                                                                                                                                                                 Yes
                                                                                                                                                             X
                                                                                                                                                                 No

                                                                                                                                                                 Yes
                                                                                                                                                             X
                                                                                                                                                                 No

                                                                                                                                                             X Yes

                                                                                                                                                                 No

 3.        Do your expenses include                          X No
           expenses of people other than
           yourself and your dependents?                            Yes

  Part 2:               Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in
the applicable date.
Include expenses paid for with non-cash government assistance if you know the value
                                                                                                                                                        Your expenses
of such assistance and have included it on Schedule I: Your Income (Official Form 106I.)
4.        The rental or home ownership expenses for your residence. Include first mortgage payments and
          any rent for the ground or lot.                                                                                                       4.      $                   850.00
          If not included in line 4:

          4a. Real estate taxes                                                                                                                4a.      $                         0.00
          4b. Property, homeowner's, or renter's insurance                                                                                     4b.      $                         0.00
          4c. Home maintenance, repair, and upkeep expenses                                                                                    4c.      $                         0.00
          4d. Homeowner's association or condominium dues                                                                                      4d.      $                         0.00

Official Form 1066J                       Record # 848758                    Schedule J: Your Expenses                                                            Page 1 of 3
                    Case 20-20146             Doc 19       Filed 12/11/20 Entered 12/11/20 14:43:50                       Desc Main
                                                             Document     Page 5 of 6
Debtor 1   Melissa                 Ann                    Coleman
           __________________________________________________________________                                   20-20146
                                                                                         Case Number (if known) ______________________________
           First Name               Middle Name              Last Name


                                                                                                                           Your expenses

5.    Additional Mortgage payments for your residence, such as home equity loans                                     5.     $                    0.00
6.    Utilities:
      6a. Electricity, heat, natural gas                                                                            6a.     $                300.00
      6b. Water, sewer, garbage collection                                                                          6b.     $                     0.00
      6c. Telephone, cell phone, internet, satellite, and cable service                                             6c.     $                300.00
      6d. Other. Specify:____________________________________                                                       6d.     $                     0.00
7.    Food and housekeeping supplies                                                                                 7.     $                500.00
8.    Childcare and children’s education costs                                                                       8.     $                     0.00
9.    Clothing, laundry, and dry cleaning                                                                            9.     $                    70.00
10. Personal care products and services                                                                             10.     $                    80.00
11. Medical and dental expenses                                                                                     11.     $                    50.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                    12.     $                370.00
    Do not include car payments.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                              13.     $                    40.00
14. Charitable contributions and religious donations                                                                14.     $                     0.00
15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                          15a.     $                     0.00
      15b. Health insurance                                                                                        15b.     $                     0.00
      15c. Vehicle insurance                                                                                       15c.     $                130.00
      15d. Other insurance. Specify:_______________________________________                                        15d.     $                     0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

               Federal or State Tax Deductions or Repayments
      Specify: ________________________________________________________                                             16.     $                     0.00
17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                              17a.     $                     0.00
      17b. Car payments for Vehicle 2                                                                              17b.     $                     0.00
      17c. Other. Specify:_______________________________________________                                          17c.     $                     0.00
      17d. Other. Specify:__________________________________________________________________                       17d.     $                     0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted

      from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.     $                     0.00
19. Other payments you make to support others who do not live with you.

      Specify:_______________________________________________________                                               19.     $                     0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Inco
      20a. Mortgages on other property                                                                             20a.     $                     0.00
      20b. Real estate taxes                                                                                       20b.     $                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                                            20c.     $                     0.00
      20d. Maintenance, repair, and upkeep expenses                                                                20d.     $                     0.00
      20e. Homeowner’s association or condominium dues                                                             20e.     $                     0.00




Official Form 1066J            Record # 848758               Schedule J: Your Expenses                                             Page 2 of 3
                    Case 20-20146                 Doc 19    Filed 12/11/20 Entered 12/11/20 14:43:50                           Desc Main
                                                              Document     Page 6 of 6
Debtor 1   Melissa                 Ann                    Coleman
           __________________________________________________________________                                        20-20146
                                                                                              Case Number (if known) ______________________________
           First Name                   Middle Name            Last Name

                    Pet Care ($70.00),
21. Other. Specify: ________________________________________________________                                             21.       $                  70.00
22.. Your monthly expense: Add lines 4 through 21.                                                                       22.       $           2,760.00
     The result is your monthly expenses.




23. Calculate your monthly net income.

      23a.          Copy line 12 (your comibined monthly income) from Schedule I.                                       23a.       $           3,188.43
      23b.          Copy your monthly expenses from line 22 above.                                                      23b.   -   $           2,760.00
      23c.          Subtract your monthly expenses from your monthly income.                                            23c.       $     428.43
                    The result is your monthly net income.




24. Do you expect an increase or decrease in your expenses within the year after you file this form
      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
       X No

             Yes.       Explain Here:




Official Form 1066J             Record # 848758               Schedule J: Your Expenses                                                 Page 3 of 3
